DETAILED ACTION
Claims 36-38, and 41-52 are pending.
Claims 1-35, 39-40 and 53-56 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 36-38, 41-52  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Pub. 2018/0317114 (hereinafter Kim) in view of Han et al., US Pub. 2012/0051255 (hereinafter Han).

With respect to claim 36, Kim teaches a method (fig. 1D) in a terminal device (fig. 1D, UE 1d-01; fig. 1G) configured for operation in a wireless communications network (figs. 1C and 1D, dual connectivity in wireless network), the terminal device configurable with a plurality of logical channel groups (fig. 1D shows the UE 1d-01 being configured with a plurality of logical channel groups (LCGs); [0115], “when the terminal supports the DC and the NR cell exists around the terminal according to the neighbor cell measurement report information received from the terminal, the base station transmits the SCG information to the terminal in order to set the DC function (1d-23)”; [0120], “If the bearer type of the DRB is the MCG split bearer, the SCG bearer, or the SCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information”, message 1d-123 includes LCID and LCG configuration information; See also [0121]-[0122]), the method comprising: 
generating a buffer status report (fig. 1D, message 1d-27; [0122], “Thereafter, if the terminal wants to transmit data to the SCG for the DRB configured to be transmitted to the SCG, the terminal reports the amount of data to be transmitted to each LCG according to the second buffer status report format (1d-27)”; figs. 1EA to 1EH are examples of buffer status reports generated by UE 1d-01; [0123]), the buffer status report comprising:
a bitmap comprising a plurality of bit positions, each bit position corresponding to
a respective one of the logical channel groups according to a defined mapping between the bit positions and the logical channel groups (figs. 1EC to 1EH; [0128]; [0129], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8. In addition, 16 bits of the Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”): and 
transmitting the buffer status report to a network node  (fig. 1D, LTE MN 1d-03 and NR SN 1d-05 implements the functions of the network node) operative in the wireless communications network (fig. 1D, message 1d-27; [0122]-[0123]), wherein: 
the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size fields ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”), and
the ordering corresponds to logical channel identities ([0128], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8.  In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16. Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap…”, the ordering corresponds to logical channel identities).
Kim teaches wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size, and wherein the ordering corresponds to logical channel identities, but is silent on “the ordering corresponds to logical channel group priority values associated with each logical channel group”.
However, Han teaches the ordering corresponds to logical channel group priority values associated with each logical channel group ([0079], “the UE may select the BSRs of N-1 LCGs randomly or according to a sequence from a high priority to a low priority of logical channels of LCGs; [0081], “…. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; [0034]).
“the ordering corresponds to logical channel group priority values associated with each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 37, Kim teaches a method in a network node (fig. 1D, LTE MN 1d-03 and NR SN 1d-05 implements the method of the network node), operative in a wireless communications network  (figs. 1C and 1D, dual connectivity wireless network), the method comprising :
receiving a buffer status report from a terminal device (fig. 1D, UE 1d-01; fig. 1G) operative in the wireless communications network (fig. 1D, message 1d-27 is the buffer status report; [0122]-[0123]), the terminal device being configurable with a plurality of logical channel groups (fig. 1D shows the UE 1d-01 being configured with a plurality of logical channel groups (LCGs); [0115], “when the terminal supports the DC and the NR cell exists around the terminal according to the neighbor cell measurement report information received from the terminal, the base station transmits the SCG information to the terminal in order to set the DC function (1d-23)”; [0120], “If the bearer type of the DRB is the MCG split bearer, the SCG bearer, or the SCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information”, message 1d-123 includes LCID and LCG configuration information; see also [0121]-[0122]), the buffer status report, comprising: 
a bitmap comprising a plurality of bit positions, each bit position corresponding to
a respective one of the logical channel groups according to a defined mapping between the bit positions and the logical channel groups (figs. 1EC to 1EH; [0128]; [0129], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8. In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16.”…) and the bit in each bit position being asserted or not asserted in dependence on whether the buffer status report includes a buffer size field for the corresponding logical channel group, each included buffer size field indicating an amount of uplink data available for transmission by the terminal device for the corresponding logical channel group ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”), wherein: 
the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size fields ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each 
the ordering corresponds to logical channel identities ([0128], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8.  In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16. Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap…”, the ordering corresponds to logical channel identities).
Kim teaches wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size, and wherein the ordering corresponds to logical channel identities, but is silent on “the ordering corresponds to logical channel group priority values associated with each logical channel group”.
However, Han teaches the ordering corresponds to logical channel group priority values associated with each logical channel group ([0079], “the UE may select the BSRs of N-1 LCGs randomly or according to a sequence from a high priority to a low priority of logical channels of LCGs; [0081], “…. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “the ordering corresponds to logical channel group priority values associated with each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 38, Kim teaches a terminal device (fig. 1D, UE 1d-01; fig. 1G) configured for operation in a wireless communications network (figs. 1C and 1D, dual connectivity in wireless network), the terminal device configurable with a plurality of logical channel groups (fig. 1D shows the UE 1d-01 being configured with a plurality of logical channel groups (LCGs); [0115], “when the terminal supports the DC and the NR cell exists around the terminal according to the neighbor cell measurement report information received from the terminal, the base station transmits the SCG information to the terminal in order to set the DC function (1d-23)”; [0120], “If the bearer type of the DRB is the MCG split bearer, the SCG bearer, or the SCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information”, message 1d-123 includes LCID and LCG configuration information; See also [0121]-[0122]), and comprising processing circuitry (fig. 2M, controller 2m-50 with Multi-link processor 2m-52; [0421]) and a non-transitory machine-readable medium (fig. 2M, memory 2M-40; [0420]) storing instructions that, when executed by the processing circuitry, cause the terminal device to:
generate a buffer status report (fig. 1D, message 1d-27; [0122], “Thereafter, if the terminal wants to transmit data to the SCG for the DRB configured to be transmitted to the SCG, the terminal reports the amount of data to be transmitted to each LCG according to the second buffer status report format (1d-27)”; figs. 1EA to 1EH are examples of buffer status reports generated by UE 1d-01; [0123]), comprising:
a bitmap comprising a plurality of bit positions, each bit position corresponding to
In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8. In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16.”…) and the bit in each bit position being asserted or not asserted in dependence on whether the buffer status report includes a buffer size field for the corresponding logical channel group, each included buffer size field indicating an amount of uplink data available for transmission by the terminal device for the corresponding logical channel group ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”): and 
transmit the buffer status report to a network node  (fig. 1D, LTE MN 1d-03 and NR SN 1d-05 implements the functions of the network node) operative in the wireless communications network (fig. 1D, message 1d-27; [0122]-[0123]), wherein: 
the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”), and
the ordering corresponds to logical channel identities ([0128], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8.  In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16. Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap…”, the ordering corresponds to logical channel identities).
Kim teaches wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size, and the ordering corresponds to logical channel identities, but is silent on “the ordering corresponds to logical channel group priority values associated with each logical channel group”.
However, Han teaches the ordering corresponds to logical channel group priority values associated with each logical channel group ([0079], “the UE may select the BSRs of N-1 LCGs randomly according to a sequence from a high priority to a low priority of logical channels of LCGs; [0081], “…. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “the ordering corresponds to logical channel group priority values associated with each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 48, Kim teaches a network node (fig. 1D, LTE MN 1d-03 and NR SN 1d-05 implements the method of the network node), configured to operate in a wireless communications network  (figs. 1C and 1D, dual connectivity wireless network), the network node comprising processing circuitry (fig. 1G, controller 1g-40 with Multi-link processor 1g-42; [0143]) and a non-transitory machine-readable medium (fig. 1G, memory 1g-30; [0142]) storing instructions that, when executed by the processing circuitry, cause the network node to:
receive a buffer status report from a terminal device (fig. 1D, UE 1d-01; fig. 1G) operative in the wireless communications network (fig. 1D, message 1d-27 is the buffer status report; [0122]-[0123]), the terminal device being configurable with a plurality of logical channel groups (fig. 1D shows the UE 1d-01 being configured with a plurality of logical channel groups (LCGs); [0115], “when the terminal supports the DC and the NR cell exists around the terminal according to the neighbor cell measurement report information received from the terminal, the base station transmits the SCG information to the terminal in order to set the DC function (1d-23)”; [0120], “If the bearer type of the DRB is the MCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information”, message 1d-123 includes LCID and LCG configuration information; see also [0121]-[0122]), the buffer status report, comprising: 
a bitmap comprising a plurality of bit positions, each bit position corresponding to
a respective one of the logical channel groups according to a defined mapping between the bit positions and the logical channel groups (figs. 1EC to 1EH; [0128]; [0129], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8. In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16.”…) and the bit in each bit position being asserted or not asserted in dependence on whether the buffer status report includes a buffer size field for the corresponding logical channel group, each included buffer size field indicating an amount of uplink data available for transmission by the terminal device for the corresponding logical channel group ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”), wherein: 
Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”), and
the ordering corresponds to logical channel identities ([0128], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map). In the case of the LCG, each bit may mean Nos. 0 to 7, and in the case of the LCG, each bit may mean Nos. 1 to 8.  In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap). For example, in the case of the LCG, each bit may mean Nos. 1 to 16 and in the case of the LCID, each bit may mean Nos. 1 TO 16. Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap…”, the ordering corresponds to logical channel identities).
Kim teaches wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size, and wherein the ordering corresponds to logical channel identities, but is silent on “the ordering corresponds to logical channel group priority values associated with each logical channel group”.
the UE may select the BSRs of N-1 LCGs randomly or according to a sequence from a high priority to a low priority of logical channels of LCGs; [0081], “…. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “the ordering corresponds to logical channel group priority values associated with each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 41, Kim is silent on “wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups”.
However, Han teaches wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups ([0081], “…. The priority of the LCG with data is higher than the priority of the LCG without data. The priority may be the LCG priority configured by the network, or the LCG priority determined according to the logical channels in the LCG. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; see also [0079] and [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 42, Kim is silent on “wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group”.
However, Han teaches wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group ([0081], “…. The priority of the LCG with data is higher than the priority of the LCG without data. The priority may be the LCG priority configured by the network, or the LCG priority determined according to the logical channels in the LCG. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”; see also [0079] and [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 43, Kim teaches wherein the buffer status report omits a length indicator for indicating a length of the buffer status report, and wherein each included buffer size field is of a fixed length, such that an overall length of the buffer status report is calculable by the network node from the number of bits asserted in the bitmap (figs. 1EC and 1ED, no length indicator in these buffer status reports and the buffer size fields are each of same length = 1 byte; [0129], “Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated, i.e., the length of the buffer status report is calculable by the network node from the number of bits asserted in the bitmap).


With respect to claim 44, Kim teaches wherein the non-transitory machine-readable medium further stores instructions that, when executed by the processing circuitry, cause the terminal device to include a buffer size field in the buffer status report for each logical channel group for which the terminal device has uplink data available for transmission, subject to a limit on a maximum length of the buffer status report (figs. 1EC to 1EH; [0129], “In FIGS. 1Ec, 1Eg, and 1Eg, 8 bits of a first byte may each indicate the LCG or the LCID. (That is, bit map)……. In addition, 16 bits of the first and second bytes in FIGS. 1Ed, 1Ef, and 1Eh may each indicate the LCG or the LCID (i.e., bitmap)……… Buffer size information according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated”, in the examples the bit map of 8 bits or 16 bits will define a maximum length of the buffer status report and the BSR will be filled up to this maximum, according to the LCGs with data to transmit).


With respect to claim 45, Kim teaches wherein: the maximum length is determined based on an amount of resources that have been granted to the terminal device for the transmission of the buffer status report; or the maximum length is configured in the terminal device ([0128], “FIGS. 1Ec, 1Ed, 1Ee, 1Ef, 1Eg, and 1Eh are examples of the second buffer status report format used in the NR. The NR assumed the situation where the number of LCGs are increasing (e.g., from 4 to 8 or 16 in the existing LTE), or may report the buffer status for each LCID instead of using the LCG. If 8 or fewer LCGs or LCIDs are used, the format of 1Ec or 1Ee or 1Eg may be used as the second buffer status report format, and if more than 9 LCGs or LCIDs are used, the format of 1Ed or 1Ef or 1Eh can be used as the second buffer status report format”, the maximum length is set by the buffer status report format configured, and in the example, the format, based on 8 bits or 16 bits, determines the maximum length of the buffer status report).


With respect to claim 46, Kim is silent on “responsive to a determination that including buffer size fields for every logical channel group for which the terminal device has uplink data available for transmission would cause the buffer status report to exceed the maximum length, include only as many of the buffer size fields as can be included in the buffer status report without exceeding the maximum length”.
However, Han teaches responsive to a determination that including buffer size fields for every logical channel group for which the terminal device has uplink data available for transmission would cause the buffer status report to exceed the maximum length ([0099], “The second condition: The padding bits of a single TB are capable of accommodating the BSRs of one or more LCGs and the CE sub-headers of the BSRs, but are incapable of accommodating the BSRs of all LCGs and the CE sub-headers of the BSRs”, i.e. a TB can only accommodate BSRs for a  subset of LCGs), include only as many of the buffer size fields as can be included in the buffer status report without exceeding the maximum length ([0104], “combine BSRs of multiple LCGs to form combined BSRs if TBs compliant with the second condition exist in the TBs selected by the selecting unit 602, in which the length of the combined BSRs and the CE sub-headers of the combined BSRs is less than or equal to a maximum length of padding bits in the TBs compliant with the second condition”, BSRs are combined for a subset of LCGs); see also [0047] and [0086]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “responsive to a determination that including buffer size fields for every logical channel group for which the terminal device has uplink data available for transmission would cause the buffer status report to exceed the maximum length, include only as many of the buffer size fields as can be included in the buffer status report without exceeding the maximum length, as disclosed by Han, because it 


With respect to claim 47, Kim is silent on “further comprising deciding which buffer size fields to include in dependence on priorities associated with the logical channel groups for which the terminal device has uplink data available to transmit”.
However, Han teaches further comprising deciding which buffer size fields to include in dependence on priorities associated with the logical channel groups for which the terminal device has uplink data available to transmit ([0078], BSRs of N-1 LCGs are sent, where N is equal to the total number of LCGs, and a truncated BSR must be sent based on Judgement at step 303 of fig. 3 and [0074];  [0081], “The priority may be the LCG priority configured by the network, or the LCG priority determined according to the logical channels in the LCG. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG “, the BSRs of the N-1 LCGs in the truncated BSR has a priority order).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “further comprising deciding which buffer size fields to include in dependence on priorities associated with the logical channel groups for which the terminal device has uplink data available to transmit, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


With respect to claim 49, Kim teaches wherein the non-transitory machine-readable medium further stores instructions that, when executed by the processing circuitry, cause the network node to: based on the buffer status report, schedule radio resources for the terminal device with which to transmit data (fig. 1D, message 1d-19 and 1d-29; [0122], “The base station receiving the report allocates the uplink resource to the terminal (1d-29). The terminal receiving the resource allocation information transmits data in the buffer as the corresponding resource to the base station (1d-31)”.


With respect to claim 50, Kim teaches wherein the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups and wherein the same ordering is used for included buffer size fields ([0129], “…..Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated….”).


With respect to claim 51, Kim teaches wherein the non-transitory machine-readable medium further stores instructions that, when executed by the processing circuitry, cause the network node to indicate the defined mapping to the terminal device (fig. 1D, message 1d-23; [0115], “when the terminal  the base station transmits the SCG information to the terminal in order to set the DC function (1d-23). The information may be transmitted through the RRCConnectionReconfiguration message….”; [0120], “If the bearer type of the DRB is the MCG split bearer, the SCG bearer, or the SCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information. If the bearer type of the DRB is the MCG split bearer, the SCG bearer, or the SCG split bearer, the LCID and LCG information used in the SCG may be additionally transmitted to the configuration information”; see also [0128]-[0129]).


With respect to claim 52, Kim teaches wherein each included buffer size field is of a fixed length and the method further comprises calculating an overall length of the buffer status report from the number of bits asserted in the bitmap, wherein the non-transitory machine-readable medium further stores instructions that, when executed by the processing circuitry, cause the network node to calculate a length of the buffer status report from the number of bits asserted in the bitmap (figs. 1EC and 1ED, no length indicator in these buffer status reports and the buffer size fields are each of same fixed length, for example, 1 byte; [0129], “Buffer size information corresponding to the corresponding LCG or LCID may be included in the buffer status report according to the bit information of the bitmap. For example, if the corresponding bit is set to be 1, the buffer size information corresponding to the corresponding LCG or LCID is included. For example, in the case of FIG. 1Ec, when the LCG is used and data exists in the buffer in the LCG ID #1, #5, and #6, data is included in the bit map as 01000110, and the buffer sizes corresponding to 1 in the bitmap are each included. In this drawing, on the assumption that that each buffer size has a length of 1 byte, it was assumed that a buffer status report having a total of 4 bytes obtained by summing 1 byte of the bitmap and 1*3=3 bytes which are the product of the number of is of the bitmap by each buffer size is generated, i.e., the length of the buffer status report is calculable by the network node from the number of bits asserted in the bitmap).


Response to Arguments
The examiner has considered the applicant’s arguments; however, they are not persuasive. Below is the examiner’s response to the applicant’s arguments.

The applicant argues:
“However, Kim fails to disclose that the bits in the buffer status report are ordered according to logical channel group priority values associated with the LCG or LCID. Instead, the bits corresponding to the LCGs or LCIDs of Kim are ordered corresponding to an identifier of the LCG. For example, as described in Kim [0129], when data exists in the buffer for LCG ID #1, LCG ID #5, and LCG ID#6, data is included in the bitmap as 01000110. Thus, Kim discloses ordering bits in a buffer status report according to an identifier associated with the LCG or LCID, not according to a priority value associated with the LCG or LCID.”.

Examiner’s Response:
The applicant states that “Kim fails to disclose that the bits in the buffer status report are ordered according to logical channel group priority values associated with the LCG or LCID”. That is correct. Kim was not relied upon to teach this feature. In original claim 40, which is now incorporated into the independent claims, Han was relied upon to teach this feature.  Para [0079] of Han teaches, “the UE may select the BSRs of N-1 LCGs randomly or according to a sequence from a high priority to a low priority of logical channels of LCGs.  Further teachings in Han are provided in para [0081], which states, “…. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the 


The applicant argues:
“For example, in the OA the Examiner found that Han [0079], [0081], [0034] discloses the features of dependent claim 41, namely “wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups”. However, Han is silent regarding ordering bit positions of a bitmap in a buffer status report that reflects logical channel priority values associated with logical channels belonging to logical channel groups. Han [0079] describes a method for reporting buffer status in which a UE may select buffer status reports (BSRs) of logical channel groups (LCGs) randomly or according to a sequence from a high priority to a low priority of logical channels of LCGs. Han [0081] describes that the priority may be the LCG priority configured by the network or the LCG priority determined according to the logical channels in the LCG. Han [0081] describes, for example, that the priority of the logical channel with the highest priority in each LCG is used as the LCG priority, and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG. Han [0034] describes that a BSR is sent in a sequence from a high priority to a low priority according to priorities of transport blocks (TBs) configured by a base station.
Thus, Han describes that a UE may select buffer status reports according to a sequence from a high priority to a low priority of logical channels of LCGs. However, Han fails to teach or suggest that a buffer status report includes a bitmap including bit positions that are ordered to reflect logical channel priority values associated with the logical channels.”.


Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments.  The applicant states that “Han is silent regarding ordering bit positions of a bitmap in a buffer status report that wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups”.  Since primary reference Kim teaches, the feature, “the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size fields”, Han is not required to teach this feature.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “wherein the ordering reflects logical channel priority values associated with logical channels belonging to the logical channel groups, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


The applicant argues:
“As another example, in the OA the Examiner found that Han [0081] and [0034] discloses the features of dependent claim 42, namely “wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group”. As discussed above, Han [0081] describes that a priority of the logical channel with the highest priority in each LCG is used as the LCG priority, and the priority order between the LCGs is determined according to the relative priority However, Han fails to teach or suggest that a buffer status report includes a bitmap including bit positions that are ordered to reflect an average logical channel priority value or highest logical channel priority value for each logical channel group.”.


Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments. As previously stated, this is a 35 USC 103 obviousness rejection and the particular feature of claim 42 is rejected by Kim in view of Han. Therefore, Han cannot be viewed in isolation.  It’s the combination of Kim and Han that teaches the claimed feature.  Since primary reference Kim teaches the feature, “wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size fields”, Han was not relied upon to teach this feature. Han was relied upon to teach, “wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group”.  Para [0081] of Han teaches, “…. The priority of the LCG with data is higher than the priority of the LCG without data. The priority may be the LCG priority configured by the network, or the LCG priority determined according to the logical channels in the LCG. For example, the priority of the logical channel with the highest priority in each LCG is used as the priority of the LCG; and the priority order between the LCGs is determined according to the relative priority of the logical channel with the highest priority in each LCG”. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim system to include the feature “wherein the ordering reflects an average logical channel priority value for each logical channel group or the highest logical channel priority value for each logical channel group, as disclosed by Han, because it provides a method of flexibly selecting the BSR’s for transmission by the terminal when resources are limited (See Han: para [0043] and [0051]).


Pertinent References
The following references are pertinent to this application:
Wang et al., US pub. 2020/0015145 teaches in para [0013], “BSR may further include a plurality of indications associated with a respective plurality of logical channel groups, and the plurality of logical channel groups may be grouped based on priority. Moreover, the first BSR may further include a plurality of indexes for the respective plurality of logical channel groups. Further, the plurality of logical channel groups may be ordered based on priority”.

Madan et al., US Pub. 2011/0130098 teaches in para [0259], “At 1518, method 1510 can include transmitting information from the one or more logical channel groups such that an order of transmission from the one or more logical channel groups is in decreasing order of priorities”.



Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        5/25/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477